Title: To Thomas Jefferson from Gouverneur Morris, 19 April 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 19 April 1793

Enclosed you have Copies of mine of the fourth fifth and eleventh Instant No. 26. 27. and 28. Also Copies of my Letters to Mr. Lebrun of the first and third with Copy of Captn. White’s Memorial. You have  furthermore Copies of a Letter from the Minister of the Marine to the Minister of foreign Affairs of the seventh Instant and of two Letters of the eighth from the Latter to me, the one covering a Circular from the former to the Officers of his Department in the different Ports, and the other, two Decrees of the Convention the Purport of which I have already communicated.
Since mine of the fifth I learn that the Militia have in general quitted the Standard of Dumouriez, but he has about twelve thousand of the regular Troops, and there is Reason to beleive that others mean to join him. The Terror excited by his Defection begins to subside, or rather it is suspended untill some great Blow shall be struck. There seems to be more of Treason in this Country than was imagind, and every Day increases Suspicion, which whether well or ill founded has always the Effect of distracting the public Councils. Most People wonder at the Delay of the Prince de Cobourg, but besides the Necessity of collecting his Magazines Artillery &ca., which is a very heavy Affair, I have Reason to beleive that he waits untill some other Schemes are ready for Execution, and therefore it may be yet four or five Days before he commences the Siege of Valenciennes. Condé is a needful Preliminary, as in that Place he must receive the various Supplies which come up the Scheldt. It cannot hold out long.
You will observe that Dumouriez, and after him the Prince de Cobourg, declare themselves in favor of the late Constitution with such Alterations as the Nation may adopt; and the latter gives the most solemn Assurances that he will not meddle with the internal Affairs of France. This Conduct is wise, and will doubtless gain them a considerable Party in the Country, if they act consistently with those Declarations. It is said here (and those who say so to me tell me that they speak on good Authority) that the Powers allied against France begin already to be disunited. That they will disagree (if very successful) there can be little Doubt, because they are actuated by different Interests and Motives, but I think that at present those who assert the Disunion rather speak from Induction than from Information. Custine has retired you see to Weissembourg, and there he has a bad Position. The Enemy will probably attempt to cut off his Retreat before they attack him in Front. As yet we do not learn that the Austrians have cross’d the Rhine in upper Alsace, and that will be perhaps a Preliminary to the Operations against him.
As far as I can judge the public Mind, it seems that there is a general State of Suspense. Success on either Side will fix the Opinions of a very great Number, who will then act to shew their Sincerity. Here they hang People for giving an Opinion in favor of Royalty (that  is they cut off their Heads) but yet I am told that such Opinion is openly avowed and supported in the Streets. I am told that there is a Majority even of the Convention who think a King necessary, but as they see the Loss of their own Lives in Connection with the ReEstablishment of the Throne, it is not to be suppos’d that they would tell such Thoughts; and therefore the Information may well be suspected. Time will shew that there are among them some false Brethren, and certainly the most intelligent must be convinc’d that the republican Virtues are not yet of Gallic Growth. The Duke of Orleans is in the Way of reaping the Fruits of his Conduct; being as you will see sent a Prisoner to Marseilles. The Storm thickens all round us, but as yet one cannot certainly determine how it will burst. The Attempts made to excite Disturbances in Paris have hitherto prov’d ineffectual, but that Stroke seems to be reserv’d for the Moment when the Deputies now on Commission in the Departments shall return. It is possible, meerly possible, that all may go off smoothly, but the Chances are greatly the other Way. I am my dear Sir with Esteem & Respect your obedient Servant

Gouv. Morris


P.S. I should have mention’d that I am told there is a Plan in Operation here to detach Great Britain from the Confederation and make a seperate Peace with her but I am perswaded that the Attempt in itself vain must fail from the Parties said to be employ’d if from no other Cause.

